Citation Nr: 0934730	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a heart murmur.

3. Entitlement to service connection for rickets.

4. Entitlement to service connection for depression.

5. Entitlement to service connection for degenerative disc 
disease and degenerative joint disease.

6. Entitlement to service connection for anosmia.

7. Entitlement to service connection for ageusia.

8. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy, including anosmia and 
ageusia.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1960 
to July 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in North Little Rock, Arkansas.  The 
Veteran had a hearing before the undersigned Board Member in 
May 2009.  A transcript of that hearing is contained in the 
record.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a hemorrhoidectomy, including anosmia 
and ageusia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

At his May 2009 hearing, the Veteran withdrew his appeals for 
service connection for hemorrhoids, service connection for a 
heart murmur, service connection for rickets, service 
connection for depression, service connection for 
degenerative disc disease and degenerative joint disease, 
service connection for anosmia, and service connection 
ageusia.


CONCLUSION OF LAW

The criteria for a withdrawal of substantive appeals 
regarding the issues of entitlement to service connection for 
hemorrhoids, service connection for a heart murmur, service 
connection for rickets, service connection for depression, 
service connection for degenerative disc disease and 
degenerative joint disease, service connection for anosmia, 
and service connection ageusia have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.201, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A notice of disagreement or substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).

At his May 2009 hearing, the Veteran explicitly withdrew his 
requests for service connection for hemorrhoids, service 
connection for a heart murmur, service connection for 
rickets, service connection for depression, service 
connection for degenerative disc disease and degenerative 
joint disease, service connection for anosmia, and service 
connection ageusia.  Accordingly, the Board does not have 
jurisdiction to review the appeals pertaining to these issues 
and they must be dismissed.
ORDER

Entitlement to service connection for hemorrhoids is 
dismissed.

Entitlement to service connection for a heart murmur is 
dismissed.

Entitlement to service connection for rickets is dismissed.

Entitlement to service connection for depression is 
dismissed.

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease is dismissed.

Entitlement to service connection for anosmia is dismissed.

Entitlement to service connection for ageusia is dismissed.


REMAND

To warrant compensation under 38 U.S.C.A. § 1151, a veteran 
must demonstrate that VA hospital care, medical or surgical 
treatment, or examination resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  A veteran may also show that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.361(d) 
(2008).

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing treatment proximately caused the 
additional disability, it must be shown that (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished care, 
treatment, or examination without the Veteran's informed 
consent.  38 C.F.R. § 3.361(c), (d) (2008).

Informed consent must be freely given and follow a careful 
explanation by the treating practitioner to the patient or 
the patient's surrogate of the proposed diagnostic or 
therapeutic procedure or course of treatment.  38 C.F.R. 
§ 17.32 (2008).  It includes the explanation by the treating 
practitioner of the nature of the treatment, the expected 
benefits, the reasonably foreseeable risks, complications, or 
side effects, the reasonable alternatives, and the 
anticipated results if nothing is done.  Id.

Informed consent must be appropriately documented in the 
health record.  Id.  Signed written consent is required for 
all treatments or procedures which require the use of 
sedation or anesthesia, are considered to cause significant 
discomfort to the patient, or have a significant risk of 
complications, among other criteria.  Id.  

In this case, the Veteran asserts that he suffers from 
anosmia (inability to smell) and ageusia (inability to taste) 
as a result of a hemorrhoidectomy performed at the VA medical 
center in Los Angeles, California on June 29, 2005.  

In May 2007, the Veteran was provided with a VA examination 
to determine the etiology of his anosmia and ageusia.  The 
examiner stated that after reviewing the claims file, he 
could not relate the Veteran's anosmia and ageusia to his 
hemorrhoidectomy.  Alternatively, the examiner stated that it 
is hard to question the fact that he developed anosmia and 
ageusia at the time of the surgery.  

The instructions for the examiner stated that if he could not 
make a determination based solely on a review of the claims 
file, the Veteran should be provided an examination.  Based 
on the indecisive language discussed above, the Board finds 
that a new examination is necessary to determine the etiology 
of the Veteran's anosmia and ageusia.

Additionally, the Board notes that further evidentiary 
development is warranted to associate all relevant VA 
treatment records with the claims file and to determine 
whether the Veteran gave informed consent before his surgery.

Finally, the Board notes that while the Veteran was 
represented by the Arkansas Department of Veterans Affairs 
(ADVA) at his May 2009 hearing, there is no VA Form 21-22 in 
the claims file electing ADVA as the Veteran's 
representative.  Upon remand, this form should be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA Form 21-22 affirming the 
Veteran's election of the Arkansas 
Department of Veterans Affairs as his 
representative and associate it with the 
claims file.

2. Request all relevant VA treatment 
records pertaining to the Veteran's June 
2005 hemorrhoidectomy, including 
specifically any reports completed by the 
Veteran's surgeon and any consent forms 
signed by the Veteran before the surgery.

3. After receiving any outstanding VA 
treatment records, or adequately 
determining that they do not exist, 
schedule the Veteran for a VA examination 
to determine whether he suffered 
additional disability, including anosmia 
and ageusia, as a result of his June 2005 
hemorrhoidectomy.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran incurred an 
additional disability, including anosmia 
and ageusia, during his June 2005 
hemorrhoidectomy.  In making the 
conclusion, the examiner should compare 
the Veteran's condition immediately before 
the beginning of the surgical treatment 
upon which the claim is based to the 
Veteran's condition after such care had 
stopped.  The examiner should consider 
each involved body part or system 
separately.  A detailed rationale should 
be provided.  If it cannot be determined 
whether the Veteran currently has an 
additional disability as a result of his 
June 2005 hemorrhoidectomy, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

If additional disability is found, the 
examiner should then provide an opinion as 
to whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the additional disability (1) is a result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault attributable to 
VA, OR (2) was an event that was not 
reasonably foreseeable.  To make this 
determination, the examiner should 
consider whether the Veteran's treating 
physicians exercised the degree of care 
that would be expected of a reasonable 
health care provider, both in conducting 
the surgery and in considering the 
Veteran's thoughts and opinions regarding 
the method in which the surgery was done.  

4. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


